           Case 3:21-cv-03423-JCS Document 1 Filed 05/07/21 Page 1 of 16




1    DAPEER ROSENBLIT
2    LITVAK, LLP
     William Litvak , Esq.
3    (Cal. Bar No. 90533)
4    11500 W. Olympic Blvd., Suite 550
     Los Angeles, CA 90064
5
     E: wlitvak@drllaw.com
6    T: 310-477-5575
7
     HIRALDO P.A.
8    Manuel Hiraldo, Esq.
     (pro hac vice forthcoming)
9
     401 E. Las Olas Blvd., Suite 1400
10   Fort Lauderdale, FL 33301
     E: Mhiraldo@Hirladolaw.com
11
     T: 954-400-4713
12
     Attorneys for Plaintiff and Proposed Class
13

14

15

16                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
17
     EVELYN OFITERU, individually                 Case No. 3:21-cv-03423
18
     and on behalf of all others similarly        CLASS ACTION
19   situated,
                                                  COMPLAINT FOR
20
                Plaintiff,                        VIOLATIONS OF THE
21                                                TELEPHONE CONSUMER
     vs.                                          PROTECTION ACT, 47 U.S.C. §§
22
                                                  227, ET SEQ. (TCPA)
23   FIRST CALIFORNIA FINANACIAL,
     INC., a California corporation,              JURY TRIAL DEMANDED
24

25              Defendant.
26
27

28
                                 CLASS ACTION COMPLAINT
                                            1
            Case 3:21-cv-03423-JCS Document 1 Filed 05/07/21 Page 2 of 16




1                                 CLASS ACTION COMPLAINT

2             1.     Plaintiff, Evelyn Ofiteru, brings this action against Defendant, First
3
     California Finanacial, Inc.., to secure redress for violations of the Telephone
4

5    Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.

6                                   NATURE OF THE ACTION
7
              2.     This is a putative class action pursuant to the Telephone Consumer
8

9    Protection Act, 47 U.S.C. §§ 227, et seq. (the “TCPA”).

10            3.     Defendant markets itself as “your full-service California home loan and
11
     refinance pros.”1
12

13            4.     Defendant also uses prerecorded messages to send mass automated

14   marketing calls to individuals’ cellular phone numbers without first obtaining the
15
     required express written consent.
16

17            5.     Through this action, Plaintiff seeks injunctive relief to halt Defendant’s
18   illegal conduct, which has resulted in the invasion of privacy, harassment,
19
     aggravation, and disruption of the daily life of thousands of individuals. Plaintiff
20

21   also seeks statutory damages on behalf of Plaintiff and members of the Class, and
22   any other available legal or equitable remedies.
23
     ///
24

25   ///
26
27   1
         www.firstcaliforniafinancial.com/Home
28
                                     CLASS ACTION COMPLAINT
                                                2
           Case 3:21-cv-03423-JCS Document 1 Filed 05/07/21 Page 3 of 16




1                              JURISDICTION AND VENUE

2           6.    This Court has federal question subject matter jurisdiction over this
3
     action pursuant to 28 U.S.C. § 1331, as the action arises under the Telephone
4

5    Consumer Protection Act, 47 U.S.C. §§ 227, et seq. (“TCPA”).

6           7.    The Court has personal jurisdiction over Defendant and venue is proper
7
     in this District because Defendant directs, markets, and provides its business
8

9    activities to this District, and because Defendant’s unauthorized marketing scheme

10   was directed by Defendant to consumers in this District, including Plaintiff.
11
                                           PARTIES
12

13          8.    Plaintiff is a natural person who, at all times relevant to this action, was

14   a resident of Sonoma County, California.
15
            9.    Defendant is a California corporation whose principal office is located
16

17   at 30531 Via Ventana, San Juan Capistrano, CA 92675. Defendant directs, markets,
18   and provides its business activities throughout the United States, including
19
     throughout the state of California.
20

21          10.   Unless otherwise indicated, the use of Defendant’s name in this
22   Complaint includes all agents, employees, officers, members, directors, heirs,
23
     successors, assigns, principals, trustees, sureties, subrogees, representatives,
24

25   vendors, and insurers of Defendant.
26   ///
27 ///

28
                                 CLASS ACTION COMPLAINT
                                            3
         Case 3:21-cv-03423-JCS Document 1 Filed 05/07/21 Page 4 of 16




1                                       THE TCPA

2          11.   The TCPA prohibits: (1) any person from calling a cellular telephone
3
     number; (2) using an automatic telephone dialing system or an artificial or
4

5    prerecorded voice; (3) without the recipient’s prior express consent. 47 U.S.C. §

6    227(b)(1)(A).
7
           12.   The TCPA exists to prevent communications like the ones described
8

9    within this Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744

10   (2012).
11
           13.   In an action under the TCPA, a plaintiff must show only that the
12

13   defendant “called a number assigned to a cellular telephone service using an

14   automatic dialing system or prerecorded voice.” Breslow v. Wells Fargo Bank, N.A.,
15
     857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).
16

17         14.   The Federal Communications Commission (“FCC”) is empowered to
18   issue rules and regulations implementing the TCPA. According to the FCC’s
19
     findings, calls in violation of the TCPA are prohibited because, as Congress found,
20

21   automated or prerecorded telephone calls are a greater nuisance and invasion of
22   privacy than live solicitation calls, and such calls can be costly and inconvenient.
23
     The FCC also recognized that wireless customers are charged for incoming calls
24

25   whether they pay in advance or after the minutes are used. Rules and Regulations
26 ///
27 ///

28
                                CLASS ACTION COMPLAINT
                                           4
           Case 3:21-cv-03423-JCS Document 1 Filed 05/07/21 Page 5 of 16




1    Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-

2    278, Report and Order, 18 FCC Rcd 14014 (2003).
3
            15.    In 2012, the FCC issued an order further restricting automated
4

5    telemarketing calls, requiring “prior express written consent” for such calls. See In

6    the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of
7
     1991, 27 F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15, 2012) (emphasis supplied).
8

9           16.    To obtain express written consent for telemarketing calls, a defendant

10   must establish that it secured the plaintiff’s signature in a form that gives the plaintiff
11
     a “‘clear and conspicuous disclosure’ of the consequences of providing the requested
12

13   consent….and having received this information, agrees unambiguously to receive

14   such calls at a telephone number the [plaintiff] designates.”             In re Rules &
15
     Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830,
16

17   1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).
18          17.    The TCPA regulations promulgated by the FCC define “telemarketing”
19
     as “the initiation of a telephone call or message for the purpose of encouraging the
20

21   purchase or rental of, or investment in, property, goods, or services.” 47 C.F.R. §
22   64.1200(f)(12). In determining whether a communication constitutes telemarketing,
23
     a court must evaluate the ultimate purpose of the communication. See Golan v.
24

25   Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).
26   ///
27
     ///
28
                                   CLASS ACTION COMPLAINT
                                              5
          Case 3:21-cv-03423-JCS Document 1 Filed 05/07/21 Page 6 of 16




1          18.    “Neither the TCPA nor its implementing regulations ‘require an

2    explicit mention of a good, product, or service’ where the implication of an improper
3
     purpose is ‘clear from the context.’” Id. (citing Chesbro v. Best Buy Stores, L.P.,
4

5    705 F.3d 913, 918 (9th Cir. 2012)).

6          19.    “‘Telemarketing’ occurs when the context of a call indicates that it was
7
     initiated and transmitted to a person for the purpose of promoting property, goods,
8

9    or services.” Golan, 788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R.

10   § 64.1200(f)(12); In re Rules and Regulations Implementing the Telephone
11
     Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003 WL
12

13   21517853, at *49).

14         20.    The FCC has explained that calls motivated in part by the intent to sell
15
     property, goods, or services are considered telemarketing under the TCPA. See In
16

17   re Rules and Regulations Implementing the Telephone Consumer Protection Act of
18   1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003). This is true whether call recipients
19
     are encouraged to purchase, rent, or invest in property, goods, or services during the
20

21   call or in the future. Id.
22         21.    In other words, offers “that are part of an overall marketing campaign
23
     to sell property, goods, or services constitute” telemarketing under the TCPA. See
24

25   In re Rules and Regulations Implementing the Telephone Consumer Protection Act
26   of 1991, 18 FCC Rcd. 14014, ¶ 136 (2003).
27

28
                                  CLASS ACTION COMPLAINT
                                             6
         Case 3:21-cv-03423-JCS Document 1 Filed 05/07/21 Page 7 of 16




1          22.    If a call is not deemed telemarketing, a defendant must nevertheless

2    demonstrate that it obtained the plaintiff’s prior express consent. See In the Matter
3
     of Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC
4

5    Rcd. 7961, 7991-92 (2015) (requiring express consent “for non-telemarketing and

6    non-advertising calls”).
7
                                             FACTS
8

9          23.    On or about January 27, 2021, Defendant caused a prerecorded voice

10   message to be transmitted to Plaintiff’s cellular telephone number ending in 5576
11
     (“5576 Number”):
12

13         24.    The prerecorded voice message states that they were being sent from

14   Kemmer Matteson of First California Financial and states, “just wanted to give you
15
     a follow-up call on mortgage interest rates, currently we’re at 2.75% with 0 points,
16

17   so if you’re interested give me a call back 714 606 8400 and I’ll be happy to go over
18   the options with you. Have a great day.”
19
           25.    Plaintiff is the subscriber and/or sole user of the 5576 number.
20

21         26.    The prerecorded message came from the number 949-421-1000.
22         27.    When Plaintiff listened to the voice messages, she was easily able to
23
     determine that it was a prerecorded message. Rahn v. Bank of Am., No. 1:15-CV-
24

25   4485-ODE-JSA, 2016 U.S. Dist. LEXIS 186171, at *10-11 (N.D. Ga. June 23, 2016)
26   (“When one receives a call, it is a clear-cut fact, easily discernible to any lay person,
27

28
                                  CLASS ACTION COMPLAINT
                                             7
           Case 3:21-cv-03423-JCS Document 1 Filed 05/07/21 Page 8 of 16




1    whether or not the recipient is speaking to a live human being, or is instead being

2    subjected to a prerecorded message.”).
3
            28.   Defendant’s         prerecorded       message         calls      constitute
4

5    telemarketing/advertising because they promote Defendant’s business, goods and

6    services.
7
            29.   At no point in time did Plaintiff provide Defendant with her express
8

9    written consent to be contacted by prerecorded message.

10          30.   Upon information and belief, Defendant caused similar prerecorded
11
     messages to be sent to individuals residing within this judicial district.
12

13          31.   Defendant’s unsolicited prerecorded messages caused Plaintiff

14   additional harm, including invasion of privacy, aggravation, annoyance, intrusion on
15
     seclusion, trespass, and conversion. Defendant’s call also inconvenienced Plaintiff
16

17   and caused disruption to Plaintiff’s daily life.
18                                 CLASS ALLEGATIONS
19
            PROPOSED CLASS
20

21          32.   Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23,
22   on behalf of herself and all others similarly situated.
23
            33.   Plaintiff brings this case on behalf of the Class defined as follows:
24

25   ///
26   ///
27
     ///
28
                                  CLASS ACTION COMPLAINT
                                             8
         Case 3:21-cv-03423-JCS Document 1 Filed 05/07/21 Page 9 of 16




1          NO CONSENT CLASS: All persons in the United States who, within

2          four years prior to the filing of this action, (1) were sent a prerecorded
3
           message by or on behalf of Defendant, (2) regarding Defendant’s
4

5          goods, products or services, and (4) for which Defendant failed to

6          secure the called party’s express written consent
7
           34.    Plaintiff reserves the right to modify the Class definitions as warranted
8

9    as facts are learned in further investigation and discovery.

10         35.    Defendant and its employees or agents are excluded from the Class.
11
     Plaintiff does not know the number of members in the Class but believes the Class
12

13   members number in the several thousands, if not more.

14         NUMEROSITY
15
           36.    Upon information and belief, Defendant has placed automated calls to
16

17   cellular telephone numbers belonging to thousands of consumers throughout the
18   United States without their prior express consent. The members of the Class,
19
     therefore, are believed to be so numerous that joinder of all members is
20

21   impracticable.
22         37.    The exact number and identities of the members of the Class are
23
     unknown at this time and can only be ascertained through discovery. Identification
24

25   of the Class members is a matter capable of ministerial determination from
26   Defendant’s call records.
27

28
                                 CLASS ACTION COMPLAINT
                                            9
         Case 3:21-cv-03423-JCS Document 1 Filed 05/07/21 Page 10 of 16




1          COMMON QUESTIONS OF LAW AND FACT

2          38.    There are numerous questions of law and fact common to members of
3
     the Class which predominate over any questions affecting only individual members
4

5    of the Class. Among the questions of law and fact common to the members of the

6    Class are:
7
                     a. Whether Defendant made non-emergency calls to Plaintiff’s and
8

9                       Class members’ cellular telephones using a prerecorded

10                      message;
11
                     b. Whether Defendant can meet its burden of showing that it
12

13                      obtained prior express written consent to make such calls;

14                   c. Whether Defendant’s conduct was knowing and willful;
15
                     d. Whether Defendant is liable for damages, and the amount of such
16

17                      damages; and
18                   e. Whether Defendant should be enjoined from such conduct in the
19
                        future.
20

21         39.    The common questions in this case are capable of having common
22   answers. If Plaintiff’s claim that Defendant routinely transmits calls to telephone
23
     numbers assigned to cellular telephone services is accurate, Plaintiff and the Class
24

25   members will have identical claims capable of being efficiently adjudicated and
26   administered in this case.
27

28
                                  CLASS ACTION COMPLAINT
                                             10
           Case 3:21-cv-03423-JCS Document 1 Filed 05/07/21 Page 11 of 16




1            TYPICALITY

2            40.   Plaintiff’s claims are typical of the claims of the Class members, as
3
     they are all based on the same factual and legal theories.
4

5            PROTECTING THE INTERESTS OF THE CLASS MEMBERS

6            41.   Plaintiff is a representative who will fully and adequately assert and
7
     protect the interests of the Class, and has retained competent counsel. Accordingly,
8

9    Plaintiff is an adequate representative and will fairly and adequately protect the

10   interests of the Class.
11
             PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE
12

13           42.   A class action is superior to all other available methods for the fair and

14   efficient adjudication of this lawsuit, because individual litigation of the claims of
15
     all members of the Class is economically unfeasible and procedurally impracticable.
16

17   While the aggregate damages sustained by the Class are in the millions of dollars,
18   the individual damages incurred by each member of the Class resulting from
19
     Defendant’s wrongful conduct are too small to warrant the expense of individual
20

21   lawsuits. The likelihood of individual Class members prosecuting their own separate
22   claims is remote, and, even if every member of the Class could afford individual
23
     litigation, the court system would be unduly burdened by individual litigation of
24

25   such cases.
26   ///
27   ///
28
                                  CLASS ACTION COMPLAINT
                                             11
           Case 3:21-cv-03423-JCS Document 1 Filed 05/07/21 Page 12 of 16




1            43.   The prosecution of separate actions by members of the Class would

2    create a risk of establishing inconsistent rulings and/or incompatible standards of
3
     conduct for Defendant. For example, one court might enjoin Defendant from
4

5    performing the challenged acts, whereas another may not. Additionally, individual

6    actions may be dispositive of the interests of the Class, although certain class
7
     members are not parties to such actions.
8

9                                           COUNT I
10                        Violations of the TCPA, 47 U.S.C. § 227(b)
11                       (On Behalf of Plaintiff and No Consent Class)
12
             44.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully
13

14
     set forth herein.

15           45.   It is a violation of the TCPA to make “any call (other than a call made
16
     for emergency purposes or made with the prior express consent of the called party)
17

18   using any …artificial or prerecorded voice to any telephone number assigned to a …

19   cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).
20
             46.   It is a violation of the TCPA regulations promulgated by the FCC to
21

22   “initiate any telephone call…using an… artificial or prerecorded voice to any

23   telephone number assigned to a paging service, cellular telephone service,
24
     specialized mobile radio service, or other radio common carrier service, or any
25
     ///
26
     ///
27
     ///
28
                                  CLASS ACTION COMPLAINT
                                             12
         Case 3:21-cv-03423-JCS Document 1 Filed 05/07/21 Page 13 of 16




1    service for which the called party is charged for the call.”           47 C.F.R. §

2    64.1200(a)(1)(iii).
3
           47.    Additionally, it is a violation of the TCPA regulations promulgated by
4

5    the FCC to “[i]nitiate, or cause to be initiated, any telephone call that includes or

6    introduces an advertisement or constitutes telemarketing, …artificial or prerecorded
7
     voice …other than a call made with the prior express written consent of the called
8

9    party or the prior express consent of the called party when the call is made…” 47

10   C.F.R. § 64.1200(a)(2).
11
           48.    Defendant – or third parties directed by Defendant – used prerecorded
12

13   messages to make non-emergency telephone calls to the cellular telephones of

14   Plaintiff and the other members of the Class defined below.
15
           49.    Defendant – or third parties directed by Defendant – used prerecorded
16

17   messages to make non-emergency telephone calls to the telephones of Plaintiff and
18   other members of the Class.
19
           50.    These calls were made without regard to whether or not Defendant had
20

21   first obtained express permission from the called party to make such calls. In fact,
22   Defendant did not have prior express consent to call the cell phones of Plaintiff and
23
     the other members of the putative Class when its calls were made.
24

25         51.    Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by
26   using a prerecorded message to make non-emergency telephone calls to the cell
27

28
                                 CLASS ACTION COMPLAINT
                                            13
           Case 3:21-cv-03423-JCS Document 1 Filed 05/07/21 Page 14 of 16




1    phones of Plaintiff and the other members of the putative Class without their prior

2    express written consent.
3
             52.      Defendant has therefore violated § 64.1200(a)(1)(iii) and §
4

5    64.1200(a)(2) by using prerecorded messages to make non-emergency telephone

6    calls to the telephones of Plaintiff and the other members of the putative Class
7
     without their prior express written consent.
8

9            53.      Defendant knew that it did not have prior express consent to make these

10   calls, and knew or should have known that it was using prerecorded messages. The
11
     violations were therefore willful or knowing.
12

13           54.      As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the

14   TCPA, Plaintiff and the other members of the putative Class were harmed and are
15
     each entitled to a minimum of $500.00 in damages for each violation. Plaintiff and
16

17   the members of the Class are also entitled to an injunction against future calls. Id.
18                                    PRAYER FOR RELIEF
19
             WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for
20

21   the following relief:
22                 a) An order certifying this case as a class action on behalf of the Class as
23
                      defined above, and appointing Plaintiff as the representative of the
24

25                    Class and Plaintiff’s counsel as Class Counsel;
26   ///
27
     ///
28
                                     CLASS ACTION COMPLAINT
                                                14
     Case 3:21-cv-03423-JCS Document 1 Filed 05/07/21 Page 15 of 16




1         b) An award of actual and statutory damages for Plaintiff and each

2            member of the Class;
3
          c) As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227, et
4

5            seq., Plaintiff seeks for herself and each member of the Class $500.00

6            in statutory damages for each and every violation pursuant to 47 U.S.C.
7
             § 277(b)(3)(B);
8

9         d) As a result of Defendant’s knowing and/or willful violations of 47

10           U.S.C. §§ 227, et seq., Plaintiff seeks for herself and each member of
11
             the Class treble damages, as provided by statute, up to $1,500.00 for
12

13           each and every violation pursuant to 47 U.S.C. § 277(b)(3)(B) and §

14           277(b)(3)(C);
15
          e) An order declaring that Defendant’s actions, as set out above, violate
16

17           the TCPA;
18        f) An injunction requiring Defendant to cease all unsolicited call activity,
19
             and to otherwise protect the interests of the Class;
20

21        g) An injunction prohibiting Defendant from using, or contracting the use
22           of, prerecorded messages without obtaining, recipient’s consent to
23
             receive calls made with such equipment;
24

25        h) An award of reasonable attorneys’ fees and costs pursuant to, inter alia,
26           California Code of Civil Procedure § 1021.5; and
27

28
                             CLASS ACTION COMPLAINT
                                        15
         Case 3:21-cv-03423-JCS Document 1 Filed 05/07/21 Page 16 of 16




1             i) Such further and other relief as the Court deems necessary.

2                                     JURY DEMAND
3
           Plaintiff hereby demand a trial by jury.
4

5                      DOCUMENT PRESERVATION DEMAND

6          Plaintiff demands that Defendant take affirmative steps to preserve all records,
7
     lists, electronic databases or other itemization of telephone numbers associated with
8

9    Defendant and the calls as alleged herein.

10
                                            Respectfully submitted,
11

12   Dated: May 6, 2021              By:    /s/ William Litvak
13                                          William Litvak (SBN 90533)
                                            wlitvak@drllaw.com
14                                          DAPEER ROSENBLIT LITVAK, LLP
15                                          11500 W. Olympic Blvd., Suite 550
                                            Los Angeles, California 90064
16                                          T: (310) 477-5575
17
                                            Manuel S. Hiraldo (Fl Bar No. 030380)
18                                          (Pro Hac Vice Forthcoming)
19                                          mhiraldo@hiraldolaw.com
                                            HIRALDO P.A.
20                                          401 E. Las Olas Boulevard, Suite 1400
21                                          Ft. Lauderdale, Florida 33301
                                            T: (954) 400-4713
22

23                                          Attorneys for Plaintiff and the Proposed
                                            Class
24

25

26
27

28
                                 CLASS ACTION COMPLAINT
                                            16
